DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S COMMENT 
AND 
STATEMENT OF REASONS FOR ALLOWANCE
Prior Art Discussion
The prior art Moseley (U.S. Publication No. 2019/0042032 A1) discloses a phase measurement system which has multiple frequency orthogonal signals which are transmitted along the same row conductor.  A plurality of antennas are mounted on the substrate.  The apparatus has a signal generator conductively connected to each of at least a first group of the plurality of antennas.  The apparatus has a signal receiver conductively connected to each of at least a second group of the plurality of antennas.  The signal receiver adapted to take a sequence of digital samples of signals on each of at least a second group during the plurality of sequential integration periods.  The prior art fails to teach in combination with the rest of the limitations in the claim:  “further comprising a third transmitting conductor located distally from the first transmitting conductor, wherein a second phase shift element is located between the first transmitting conductor and the third transmitting conductor.”

Allowable Subject Matter

1.    Claims 1-14 and 16-20 are allowed.
“further comprising a third transmitting conductor located distally from the first transmitting conductor, wherein a second phase shift element is located between the first transmitting conductor and the third transmitting conductor.”

Claims 2-7, 10-14, 16 and 18-20 are considered to be allowable due to their dependencies on claim 1; claim 8 is considered to be allowable due to its dependency on claim 7; claim 9 is considered to be allowable due to its dependency on claim 6; claim 17 is allowable due to its dependency on claim 16; 
 Conclusion
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHANA AKHTER HOQUE whose telephone number is (571)270-7543. The examiner can normally be reached Monday-Friday, 7:30am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on 571-272-2121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/FARHANA A HOQUE/Primary Examiner, Art Unit 2866